Citation Nr: 0707164	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  03-29 092A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.

2.  Entitlement to an initial rating in excess of 20 percent 
for bursitis, status post fracture of the left hip with 
internal fixation. 

3.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease (DJD), acromioclavicular (AC) 
joints, bilateral shoulders.

4.  Entitlement to an initial (compensable) rating for scar, 
right hip donor site.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1982 to 
March 2002.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, that, in pertinent part, denied service 
connection for patellofemoral syndrome, bilateral knees and 
for chronic lumbosacral strain, but granted service 
connection and assigned a 10 percent rating for bursitis, 
status post fracture of the left hip with internal fixation, 
granted service connection and assigned a 10 percent rating 
for DJD, AC joints, bilateral shoulders, and granted service 
connection and assigned a zero percent (noncompensable) 
rating for scar, right hip donor site, each effective April 
1, 2002.  The veteran filed a notice of disagreement (NOD) 
with the denials of service connection and the initial 
ratings assigned and subsequently filed a substantive appeal 
in October 2003.

By a March 2004 rating decision, the RO granted service 
connection for residuals of a left tibial fracture.  The 
evaluation included consideration of a left knee disability 
and was considered a full grant of benefits for the issue of 
service connection for a left knee condition, claimed as 
patellofemoral syndrome.  Thus, that matter is no longer in 
appellate status.

Thereafter, in a June 2006 rating decision, the RO granted 
service connection for chronic lumbosacral strain.  Hence, 
the matter of service connection for chronic lumbosacral 
strain is no longer in appellate status.

In addition, in the June 2006 rating decision, the RO 
increased the rating for the veteran's left hip disability to 
20 percent, effective April 1, 2002.  

The Board has characterized the claims for higher initial 
ratings in light of the decision in Fenderson v. West, 12 
Vet. App. 119 (1999) (distinguishing original claims from 
claims for increase for already service-connected 
disability). Further, while the RO has assigned a higher 
initial rating of 20 percent for the veteran's left hip 
disability during the pendency of this appeal, as a higher 
rating is available, and the veteran is presumed to seek the 
maximum available benefit, the claim for a higher rating 
remains viable on appeal. Id; AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board's decision on the claim for service connection for 
patellofemoral syndrome of the right knee and the claims for 
an initial rating in excess of 10 percent for degenerative 
joint disease, acromioclavicular (AC) joints, bilateral 
shoulders; and an initial (compensable) rating for scar, 
right hip donor site, are set forth below.  The claim for an 
initial rating in excess of 20 percent for bursitis, status 
post fracture of the left hip with internal fixation is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, D.C.  VA will notify the veteran when 
further action, on his part, is required.


FINDINGS OF FACT

1.  There is no medical evidence that the veteran has a 
current disability of the right knee.  

2.  Since the initial grant of service connection, the 
veteran's service-connected DJD, AC joint of the left 
shoulder has been manifested by mild limitation of range of 
motion with arthritic pain, but limitation of motion to 
shoulder level is not demonstrated.

3.  Since the initial grant of service connection, the 
veteran's service-connected DJD, AC joint of the right 
shoulder has been manifested by mild limitation of range of 
motion with arthritic pain, but limitation of motion to 
shoulder level is not demonstrated.

4.  Since the initial grant of service connection, the 
veteran's service-connected scar, right hip donor site has 
been manifested by objective evidence of pain and tenderness; 
but has not been found to be ulcerated, unstable or to impair 
motion or function of the right hip. 


CONCLUSION OF LAW

1.  The criteria for service connection for patellofemoral 
syndrome of the right knee are not met.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2006).

2.  The criteria for a separate initial 10 percent rating for 
DJD, AC joint, left shoulder, have been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2006).

3.  The criteria for a separate initial 10 percent rating for 
DJD, AC joint, right shoulder, have been met. 38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5201 (2006).

4.  The criteria for an initial 10 percent rating for scar, 
right hip donor site, but no higher, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (effective prior to August 
30, 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 
7803, 7804, 7805 (effective since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006). 

The Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection and for higher initial ratings has been 
accomplished.

In a January 2003 pre-rating notice letter the RO advised the 
veteran and his representative of VA's responsibilities to 
notify and assist the appellant in his claims, and what was 
required to prove a claim for service connection.  Following 
the January 2003 notice letter, the RO granted service 
connection for DJD, AC joints, bilateral shoulders, and for 
scar, right hip donor site.  At that time, the RO assigned 
disability ratings and effective dates.  As set forth in 
Dingess, "[i]n cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service connection claim has 
been more than substantiated-it has been proven."  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Court further held in Dingess that when a claim has been 
proven, the purpose of section 5103(a) has been satisfied and 
notice under its provision is no longer applicable.  Because 
the veteran's claims pertaining to his bilateral shoulder 
conditions and his scar, right hip donor site had been 
granted, i.e., proven, and he was assigned an initial 
disability rating and an initial effective date, section 
5103(a) notice is no longer applicable to those claims.  As a 
result, even if there was a notice error with respect to the 
duty to notify that occurred prior to the award of service 
connection and the assignment of a disability rating and an 
effective date, because those claims have already been proven 
and the purpose of section 5103(a) has been satisfied, that 
error was nonprejudicial.  

Furthermore, the Board observes that after the veteran filed 
his notice of disagreement, he was informed of what was 
needed to substantiate his claims for a higher initial rating 
by way of a subsequent December 2005 notice letter, a 
September 2003 statement of the case (SOC) and June 2006 
supplemental statement of the case (SSOC).  

As to the veteran's claim for service connection for 
patellofemoral syndrome of the right knee the January 2003 
VCAA notice informed the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice was also provided to the veteran 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on the claim. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (2006).

The consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, supra.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  In this regard, the veteran was 
provided notice of what type of information and evidence was 
needed to substantiate his claims for service connection in a 
January 2003 letter and in March and November 2006 letters he 
was provided notice of the type of evidence necessary to 
establish a disability rating or an effective date for each 
of the disabilities on appeal.  

With respect to VA's duty to assist the appellant, the RO has 
obtained or attempted to obtain all evidence identified by 
the appellant. The RO has obtained the veteran's service 
medical records, VA outpatient records, and has arranged for 
the veteran to undergo VA examinations in January 2002 (prior 
to his discharge from service), May 2004, and October 2005; 
reports of which are of record.  Moreover, the veteran has 
been given the opportunity to submit evidence and argument to 
support his claims, which he has done.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any existing 
pertinent records, in addition to those noted above, that 
need to be obtained. The record also presents no basis for 
further developing the record to create any additional 
evidence in connection with the matters currently under 
consideration.
As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service connection is granted for disability resulting from 
an injury incurred or a disease contracted in the line of 
duty, or for aggravation of a preexisting injury or disease 
in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

To establish service connection, there must be: (1) a medical 
diagnosis of a current disability; (2) medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and (3) medical evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 
F.3d 604 (Fed. Cir. 1996).

The Board finds that claim for service connection for 
patellofemoral syndrome of the right knee must be denied 
because the first essential criterion for a grant of service 
connection-medical evidence of a current disability-has not 
been met.

Service medical records reflect that on retirement 
examination in August 2001, the veteran's lower extremities 
were evaluated as clinically normal.  On the veteran's August 
2001 contemporaneous self-report, he indicated that he had 
swollen or painful joints and "trick" or locked knee.  The 
examining physician noted that the veteran had bilateral knee 
pain status post a motorcycle accident in 1985 resulting in a 
fracture to the left leg.  The veteran was treated with 
naprosyn, and the bilateral knee pain was not considered 
disabling.  A January 2002 VA predischarge examination from 
QTC  revealed that the veteran's knees had full range of 
motion and x-rays were normal.   There was no evidence of a 
disability affecting the right knee.  In addition, post-
service medical evidence also does not establish, by 
competent evidence, that the veteran currently has any type 
of right knee disability.  In this regard, a May 2004 VA 
joints examination reveals that the veteran had slight 
limitation of motion of the knees, bilaterally.  X-rays of 
the right knee were normal.  The examiner did not diagnose 
the veteran with a right knee disability.  Moreover, neither 
the veteran  nor his representative has presented, 
identified, or even alluded to the existence of any such 
medical evidence competently diagnosing the veteran with a 
right knee disability related to service.

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability, and in the absence of proof of 
a present disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Only the veteran's 
reported history and complaints of chronic right knee pain 
have attributed a current right knee condition to a 
disability incurred in service. The veteran's statements, 
while acknowledged by the Board, lack probative value, as he 
has not shown, nor claimed, that he possesses the medical 
expertise that is required to render a competent opinion as 
to actual diagnoses and/or medical causation. Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Moreover, pain does not, by itself, 
without a diagnosed or identifiable underlying malady or 
condition, constitute a disability for which service 
connection may be granted.  See also Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir 2001).  As such, the Board 
finds that there is no competent evidence to support a 
finding that the veteran currently has a right knee 
disability upon which to predicate a grant of service 
connection.  Accordingly, the benefit of the doubt doctrine 
of 38 U.S.C.A. § 5107(b) is not for application in this case 
and the veteran's claim for service connection for 
patellofemoral syndrome of the right knee is denied.

III.  Initial Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), which 
assigns ratings based on average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran. 38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluations assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found), is required.  See Fenderson, 
12 Vet. App. at 126.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, and those factors are 
not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

A.  Scar, Right Hip Donor Site

The RO has rated the veteran's scar, right hip donor site as 
noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7805 
for scars, other, rated on limitation of function of the 
affected part.  

The veteran contends that his scar is painful and tender with 
continual aching and burning, warranting a 10 percent 
disability rating.  

During the pendency of the veteran's appeal, and by 
regulatory amendment effective August 30, 2002, revisions 
were made to the schedular criteria for rating skin 
disabilities (to include scars), as set forth in 38 C.F.R. § 
4.118, Diagnostic Codes (DCs) 7800-7833.  See 67 Fed. Reg. 
49596-49599 (July 31, 2002). 

Prior to August 30, 2002, a 10 percent rating was assigned 
for superficial scars which were poorly nourished with 
repeated ulceration (38 C.F.R. § 4.118, Code 7803) or which 
were tender and painful on objective demonstration (Code 
7804); scars were also rated based on any limitation of 
function of the part affected (Code 7805).

Under the current Diagnostic Code 7801, scars, other than the 
head, face or neck, that are deep or that cause limited 
motion, and that occupy an area exceeding 6 square inches (39 
sq. cm.) warrant a 10 percent rating.  Diagnostic Code 7802 
provides that scars, other than the head, face or neck, that 
are superficial and do not cause limited motion, that occupy 
an area or areas of 144 square inches (929 sq. cm.) or 
greater warrant a 10 percent evaluation.  Diagnostic Code 
7803 provides that scars that are superficial, unstable, 
warrant a 10 percent evaluation. Diagnostic Code 7804 
provides that scars that are superficial and painful on 
examination, warrant a 10 percent evaluation. Other scars 
will continue to be rated on limitation of function of the 
affected part under Diagnostic Code 7805.  38 C.F.R. § 4.118, 
Diagnostic Codes 7801-7805 (2006). 

The Board notes that, as to the veteran's condition, there is 
no significant difference between the old and the revised 
regulations for rating skin scars.  Moreover, as the RO has 
considered both the former and revised applicable rating 
criteria, and the veteran has been furnished with notice of 
the revised criteria (as evidenced by the September 2003 
statement of the case (SOC) and the June 2006 supplemental 
(SOC)), there is no due process bar to the Board proceeding 
with a decision on the merits of the appeal.
 
The January 2002 predischarge QTC examination report reflects 
that the veteran has a six centimeter right anterior scar of 
the iliac crest from the donor site of the bone that was pale 
with some underlying tissue loss.  There was no keloid 
formation and no limitation of function from the scar.  A May 
2004 VA scar examination noted a five centimeter by one 
millimeter scar at the right iliac crest which was mobile, 
nontender, not discolored, not fixed or inflamed. The 
impression was scars.  A May 2004 VA joint examination report 
revealed a two centimeter scar over the right anterior 
superior iliac spine that was well healed and slightly tender 
to palpation.  The diagnosis was painful scar of the right 
anterior iliac spine.  The Board finds that the evidence 
reflects that the veteran's scar, right hip donor site is 
manifested by complaints of pain and burning with objective 
findings that the scar is tender to palpation with pain, as 
such, the Board finds that these symptoms are contemplated in 
the criteria for scars, superficial, painful on examination 
which has a specific diagnostic code (Diagnostic Code 7804) 
under VA's rating schedule.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993) (The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case"); and Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (One diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, his current diagnosis, and demonstrated 
symptomatology; any change in diagnostic code by a VA 
adjudicator must be specifically explained.).  See also 38 
C.F.R. § 4.20.

Therefore, under the circumstances of this case, the Board 
finds that the service-connected scar, right hip donor site 
is best evaluated under 38 C.F.R. § 4.118, Diagnostic Code 
7804 (2006).  Under that diagnostic code, scars, superficial, 
painful on examination, are provided a maximum 10 percent 
rating.

The Board has also considered whether an initial evaluation 
in excess of 10 percent is warranted but finds that the 
preponderance of the evidence is against such a finding.  In 
reaching this determination, that Board notes that both the 
former and current Diagnostic Code 7805 provide that the 
disability was to be rated based upon the limitation of 
function of the part affected.  Here none of the medical 
evidence, to include the VA examination reports, indicates 
that there was any limitation of motion of the veteran's 
right hip in connection with the donor site scar.  Moreover, 
because none of the examiners found that the scar, right hip 
donor site was deep and exceeded 12 square inches, an 
evaluation under either the former or current Diagnostic 
Codes 7801 is not warranted.  For the reasons stated above, a 
higher initial rating in excess of 10 percent is not 
available.

Accordingly, on these facts, the Board finds that a 10 
percent, but no higher, rating for scar, right hip donor site 
is warranted since the April 1, 2002 effective date of 
service connection.

B. Degenerative joint disease (DJD), acromioclavicular (AC) 
joints, bilateral shoulders.

In the April 2002 rating decision, the RO granted a single 10 
percent disability rating for degenerative joint disease, 
acromioclavicular (AC) joints, of both shoulders, pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2006).  The veteran 
contends that he is entitled to separate initial 10 percent 
ratings for each shoulder.  

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (Diagnostic Code 
5200, etc.).  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate Diagnostic Codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under Diagnostic Code 5003. Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 10 percent rating is 
assigned for X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups.  A 20 percent rating 
is assigned for X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. The 20 percent and 10 percent 
ratings based on X-ray findings will not be combined with 
ratings based on limitation of motion, nor will they be 
utilized in rating conditions listed under Diagnostic Codes 
5013 to 5024, inclusive.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, limitation of 
motion of the major arm at the shoulder level warrants a 20 
percent evaluation while motion limited midway between the 
side and shoulder level warrants a 30 percent evaluation. 
Where motion of the major arm is limited to 25 degrees from 
the side, a 40 percent evaluation is warranted.  Limitation 
of motion of the minor arm, at the shoulder level or midway 
between the side and shoulder level, warrants a 20 percent 
evaluation.  Where motion of the minor arm is limited to 25 
degrees from the side, a 30 percent evaluation is warranted.

A January 2002  VA predischarge examination reflects that the 
veteran complained of pain, weakness, stiffness, 
inflammation, and locking with flare-ups about once a month.  
Examination of the shoulders was normal with normal range of 
motion.     The diagnosis was mild to moderate posttraumatic 
or degenerative arthritic changes of the AC joint in both 
shoulders, by X-ray.

An October 2005 VA joints examination reflects that the 
veteran complained of chronic bilateral shoulder pain. 
Examination revealed no deformity, no muscular atrophy, and 
no crepitus of either shoulder.  There was slight discomfort 
on palpation of both AC joints.  Flexion was 170 degrees 
bilaterally of a normal 180 degrees, abduction was 170 
degrees of a normal 180 degrees, external and internal 
rotation were 90 degrees bilaterally of a normal 90 degrees.  
After repetitive motion, there was no additional change due 
to pain, weakness or fatigability.  Based on the October 2005 
examination report, the Board finds that both shoulders did 
show mild limitation of motion due to DJD.  These 
limitations, however, are not significant enough to warrant 
the minimum 20 percent rating under Diagnostic Code 5201 
(limitation of arm movement, bilaterally, to shoulder level). 
These limitations represent a slight decrease by 10 degrees 
from the normal range for flexion and abduction, under 38 
C.F.R. § 4.71a, Plate I.  Thus, under Diagnostic Code 5003, 
where limitation of motion of the specific joints involved is 
noncompensable under the appropriate Diagnostic Codes (here, 
5201), a rating of 10 percent is assigned for major joint 
affected.  In doing so, the Board has taken into 
consideration arthritic pain on movement consistent with 
DeLuca.  Thus, the Board finds that a separate initial 10 
percent rating is warranted for each shoulder, from the April 
1, 2002 effective date of service connection.
 
As discussed above, the Board has considered 38 C.F.R. §§ 
4.40, 4.45 and 4.59, and the DeLuca decision in evaluating 
this claim.  It is noted that the veteran has continuously 
complained of pain limiting the use of his left and right 
shoulders which has been taken into consideration.  However, 
"fatigability, weakened movement or incoordination" - 
additional DeLuca criteria - have not been demonstrated on 
examination.  See October 2005 VA joints examination report.

There are other Diagnostic Codes in 38 C.F.R. § 4.71a (2006) 
which evaluate shoulder/arm disability.  Diagnostic Code 5200 
is not applicable to the veteran's bilateral shoulder 
disability because the evidence does not show ankylosis of 
the scapulohumeral articulation (the scapula and humerus move 
as one piece). Diagnostic Code 5202 also does not apply 
because the disability is not manifested by malunion of the 
humerus manifesting in moderate or marked deformity; 
recurrent dislocation of the scapulohumeral joint with 
guarded movement in the shoulders or arms; fibrous union the 
humerus; nonunion, or false flail joint, of the humerus; or 
loss of head of the humerus, or flail shoulder.  Diagnostic 
Code 5203 also is inapplicable here because the veteran's 
shoulder disability is not manifested by malunion of the 
clavicle or scapula; nonunion of the clavicle or scapula, 
with or without loose movement; or dislocation of the 
clavicle or scapula; or other functional impairment of the 
contiguous joint of the clavicle or scapula.

Finally, the Board has considered whether the veteran was 
entitled to "staged" ratings for his service-connected DJD, 
AC joints of the right and left shoulders as prescribed by 
the Court in Fenderson).  However, at no time since service 
has the service-connected disability of either shoulder been 
more disabling than as currently rated.  

Accordingly, the Board finds that separate, initial 10 
percent ratings for DJD, AC joint, of the right and the left 
shoulders, are warranted since the April 1, 2002 effective 
date of service connection.

C.  Extra-Schedular Consideration

The above determinations are based on consideration of the 
applicable provisions of VA's rating schedule.  The Board 
also finds that, at no point since the effective date of the 
grant of service connection has any of the veteran's 
disabilities under consideration been shown to be so 
exceptional or unusual as to warrant the assignment of any 
higher rating on an extra-schedular basis.  See 38 C.F.R. § 
3.321(b)(1) (cited to in the June 2006 SSOC).  In the absence 
of evidence of marked interference with employment (i.e., 
beyond that contemplated in each assigned evaluation), or 
frequent periods of hospitalization, or evidence that a 
particular disability otherwise has rendered impractical the 
application of the regular schedular standards, the criteria 
for invoking the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
157, 158-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96(1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for patellofemoral syndrome of the right 
knee is denied.

A separate, initial 10 percent rating for degenerative joint 
disease, AC joint, left shoulder, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

A separate, initial 10 percent rating for degenerative joint 
disease, AC joint, right shoulder, is granted, subject to the 
law and regulations governing the payment of monetary 
benefits.

An initial 10 percent rating for scar, right hip donor site, 
is granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that 
additional development on the claim for an initial rating in 
excess of 20 percent for bursitis, status post fracture of 
the left hip with internal fixation is necessary prior to 
appellate review.

The Board finds that upon a review of the claims file VA 
treatment records from January through May 2006 show that the 
veteran complained of ongoing pain in his left hip.  The 
records reflect that the veteran was referred for a VA 
orthopedic consultation and for X-rays of his left hip. A May 
2006 VA treatment record reflects that the veteran might have 
been having difficulties obtaining an orthopedic appointment 
at the VA medical center (VAMC) in Syracuse, New York.  In 
addition, a handwritten note by the RO reflects that there 
are additional VA outpatient records from June 2006.  As the 
record reflects that there are outstanding VA medical records 
pertinent to the claim for a higher initial rating for the 
veteran's service-connected left hip disability, a remand is 
warranted to obtain these records.  
The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

In addition, the veteran was last afforded a VA examination 
in May 2004 in connection with his claim for a higher initial 
rating.  The May 2004 VA joints examination report reflects 
that the veteran's left hip motion was 110 degrees 
bilaterally of a normal 125 degrees, abduction was 25 degrees 
of a normal 45 degrees, external rotation was 30 degrees of a 
normal 60 degrees and internal rotation was 10 degrees of a 
normal 40 degrees.  These findings resulted in the RO 
increasing the veteran's disability rating from 10 percent to 
the current 20 percent disability rating on appeal.  In light 
of the request for additional outstanding VA medical records 
pertinent to the increased rating claim on appeal, the Board 
notes that VA's duty to assist requires a "thorough and 
contemporaneous medical examination" that is sufficient to 
ascertain the current level of disability, and accounts for 
its history.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  
This medical examination should consider all medical records 
that are relevant to the claim in order to assure a fully 
informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994).  

Accordingly, the Board finds that a VA orthopedic examination 
of the veteran's left hip at an appropriate medical facility 
with specific findings responsive to the applicable rating 
criteria as well as 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. 
Brown, 8 Vet. App. 202, 205-207 (1995), is needed to fully 
and fairly evaluate the veteran's claim for a higher initial 
rating.  See 38 U.S.C. § 5103A. The veteran is hereby 
notified that failure to report to any such scheduled 
examination, without good cause, may well result in a denial 
of the claims.  See 38 C.F.R. § 3.655 (2006).  Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file (a) copy (ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  The RO should obtain from the 
Syracuse VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the veteran's left hip from May 2006 to 
the present.

2.  The RO should send a letter to the 
veteran and his representative that 
requests that the veteran provide 
sufficient information, and if necessary, 
authorization to enable it to obtain any 
additional evidence from VA or non-VA 
health care providers pertinent to the 
initial rating claim for his left hip 
that is not currently of record.  If any 
requested records are not available, or 
if the search for any such  records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.   

3.  After all records and/or responses 
have been associated with the claims 
file, the RO should arrange for the 
veteran to undergo a VA orthopedic 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of his service-
connected left hip disability.  The 
entire claims file must be made  
available to the physician designated to 
examine the veteran and the examination 
report should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated tests and 
studies (to include X-rays) should be 
accomplished (with all findings made 
available to the physician prior to the  
completion of his or her report).   

All impairment due to the veteran's 
bursitis, status post fracture of the 
left hip with internal fixation should 
specifically be identified and reported.  

The examiner should provide the range of 
motion of the  left hip in degrees.  The 
examiner should also be asked to 
determine whether weakened movement, 
excess fatigability, or incoordination is 
attributable to the  service-connected 
disability; and, if feasible, these 
determinations should be expressed in 
terms of the degrees of additional range 
of motion loss.  The  examiner should be 
asked to express an opinion as to whether 
pain could significantly limit functional 
ability  during flare-ups or when used 
repeatedly.  It should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups.  The 
examiner should indicate whether the 
veteran's left hip disability is 
manifested by nonunion or malunion.  

The examiner should set forth all 
examination findings, along with the 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

4.  If the veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy (ies) of any notice(s) of the date 
and time of the examination sent to the 
veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim on appeal 
in light of all pertinent evidence and 
legal authority.  The RO must document 
its specific consideration of whether 
staged rating (assignment of different 
ratings for distinct periods of time, 
based on the facts found) pursuant to 
Fenderson, is appropriate.

7.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate supplemental SOC (SSOC) that 
includes citation to and discussion of 
additional evidence and legal authority 
considered, and clear reasons and bases 
for all determinations, and afford the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


